Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2020 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on August 11, 2020.  As directed by the amendment: claim 9 has been amended, claim 16 has been cancelled, no claims have been added.  Thus, claims 1-15 and 17-23 are presently pending in this application, with claims 1-8 withdrawn.  
Response to Arguments
Applicant's arguments filed August 11, 2020 have been fully considered but they are not persuasive. On page 6 of the Remarks, Applicant argues that one of ordinary skill in the art would be dissuaded from coupling the tubular members 3, 4 of Chu to one another with one or more ribs because it would eliminate the ability of the tubular members of Chu to slide relative to one another and for the inner tubular member 4 to be removed from the outer tubular member 3.  In response, Examiner agrees with the argument, but also notes that the recited amendment to claim 9 does not require a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-15, 17-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (Chu), US 5,514,112 in view of Ruisi, 3,771,527.
Regarding claim 9, Chu discloses a multi-lumen catheter (catheter 10, col. 2, line 65, Figs. 1 and 3) comprising: a primary lumen (lumen 6, col. 3, line 45) having a proximal end (at hub 22, col. 3, lines 29-30) and a tip (tip, see annotated Fig. 3 below); 

    PNG
    media_image1.png
    212
    423
    media_image1.png
    Greyscale

Chu teaches use of a relatively thin inner tubular member having a stiffening member disposed inside of it to provide the requisite stiffness, col. 1, line 65 to col. 2, line 1.  
Chu does not teach the catheter having one or more ribs coupling the wall to the second wall and configured and arranged to maintain separation between the wall and the second wall.  
However, Ruisi teaches a surgical drainage tube having one or more ribs (ribs 26, col. 2, line 46, see Fig. 3) coupling the wall to the second wall (ribs 26 engage the outer surface of the inner tubular portion 14, col. 2, lines 43-50, and Fig. 3) and configured and arranged to maintain separation between the wall and the second wall 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the outer tubular member 3 of Chu with the ribs of Ruisi for the purpose of properly centering the inner tubular member, as taught by Ruisi. 
Regarding claim 10, Chu in view of Ruisi teaches the catheter of claim 9, wherein the one or more ribs have a height of between about 20 micrometers and about 2 millimeters (Chu, free board space 19 between about (.1 - .4 mm, col. 2, lines 2-3 which is the space occupied by the ribs of Chu in view of Ruisi, so that ribs between .1 - .4 mm, or 100 – 400 micrometers).  
Regarding claim 11, Chu in view of Ruisi teaches the catheter of claim 10, wherein the one or more ribs are distributed evenly about a circumference of the catheter (Ruisi, Fig. 3).  
Regarding claim 12, Chu in view of Ruisi teaches the catheter of claim 11, wherein the one or more ribs run substantially an entire length of the catheter (ribs run the length of outer tubular member 3 of Chu, such that the ribs run substantially the entire length of catheter 10, less the tip 7, as shown in Figs. 1 and 3).  
Regarding claim 13, 
Regarding claim 14, Chu in view of Ruisi teaches the catheter of claim 11, wherein the one or more ribs are distributed about the circumference of the catheter at a plurality of locations along a length of the catheter (Ruisi, Figs. 2 and 3).  
Regarding claim 15, Chu in view of Ruisi teaches the catheter of claim 9, wherein the wall terminates prior to a distal tip of the catheter (Chu, Fig. 3).  
Regarding claim 17, Chu in view of Ruisi teaches the catheter of claim 9, further comprising a plurality of ports (Chu, inlet ports 2, col. 3, line 43 and Fig. 3) defined in the wall along a length of the catheter and providing fluidic communication between the primary lumen and the secondary lumen.  
Regarding claim 18, Chu in view of Ruisi teaches the catheter of claim 9, further comprising a plurality of ports (Chu, inlet ports 1, col. 2, line 38 and Fig. 1) distributed about an outer face of the catheter.  
Regarding claim 19, Chu in view of Ruisi teaches the catheter of claim 18, configured and arranged such that fluid exits the secondary lumen substantially only through the plurality of ports distributed about the outer face of the catheter (the fluid will flow through the free board space 19 for flushing and such flushing…will emerge from the inlet port 1, col. 4, lines 11-14). 
Regarding claim 20, Chu in view of Ruisi teaches the catheter of claim 18, configured and arranged such that fluid exits the secondary lumen through the plurality of ports distributed about the outer face of the catheter and through a distal tip (Chu, tip 7, col. 3, line 43) of the catheter (inlet port 2 formed in inner tubular member 4 is aligned with inlet port 1, col. 3, lines 43-44, and the distal end of inner tubular member 4 abuts the inside of tip 7, col. 3, lines 39-41, such that fluid exits the secondary lumen through 
Regarding claim 23, Chu in view of Ruisi teaches the catheter of claim 9, wherein a thickness of the distal end of the second wall (Chu, at tip 7, see Fig. 3) is greater than a thickness of a portion of the second wall surrounding the wall.
Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Ruisi and further in view of Stewart et al. (Stewart), US 2003/0105453 A1.
Regarding claim 21, Chu in view of Ruisi teaches the catheter of claim 9.
Chu in view of Ruisi does not teach wherein the wall comprises a fluid permeable membrane.  
However, Stewart teaches a porous catheter wherein the wall comprises a fluid permeable membrane (ePTFE, P0006).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the inner tubular member 4 of Chu with the porous catheter material of Stewart for the purpose of catheter irrigation applications as taught by Stewart, P0006 to support the introduction of flushing liquids to the body (Chu, col. 4, lines 5-6), especially where ports may be encrusted.  
Regarding claim 22, Chu in view of Ruisi teaches the catheter of claim 9.
Chu in view of Ruisi does not teach wherein the second wall comprises a fluid permeable membrane.  
However, Stewart teaches a porous catheter wherein the second wall comprises a fluid permeable membrane (ePTFE, P0006). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the outer tubular member 3 of Chu with the porous catheter material of Stewart for the purpose of catheter irrigation applications as taught by Stewart, P0006 to support the introduction of flushing liquids to the body (Chu, col. 4, lines 5-6), especially where ports may be encrusted.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/J.A.D./Examiner, Art Unit 3783   




                                                                                                                                                                                                     /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783